NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0463n.06

                                        Case No. 22-5178

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                                             Nov 17, 2022
                                                       )
JEREMIAH ALLSOPP,                                                        DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellant,                            )
                                                       )    ON APPEAL FROM THE UNITED
v.                                                     )    STATES DISTRICT COURT FOR
                                                       )    THE EASTERN DISTRICT OF
MATTHEW HARE; COFFEE COUNTY,                           )    TENNESSEE
TENNESSEE,                                             )
       Defendants-Appellees.                           )                                OPINION
                                                       )


Before: SUTTON, Chief Judge; COLE and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge. Pretrial detainee Jeremiah Allsopp brought an excessive-force

claim against Officer Matthew Hare. A jury found for Hare. Allsopp appeals, challenging the

jury’s verdict and an evidentiary ruling by the district court. We affirm.

                                                  I.

       Even before the incident at issue here, Allsopp was on the Coffee County Jail guards’ radar.

The guards previously found scissors hidden in Allsopp’s laundry. And just before the incident,

through the jail intercom, the guards overheard Allsopp and his cellmate concoct a story that they

hoped would get them moved into private cells. So when Allsopp called the guards to diffuse a

supposed disagreement he was having with his cellmate, the guards were suspicious. Despite their

suspicions, the guards proceeded as if a real fight could break out between the cellmates. The

guards used the intercom to order the cellmates to step away from each other. Allsopp became
Case No. 22-5178, Allsopp v. Hare


irate, cursing at the guards and stepping out of his cell to raise his middle finger at the guard tower.

Fearing violence, Officer Hare’s supervisor directed him to secure Allsopp in his cell or on the

ground if necessary.

        Officer Hare came down from the guard tower to Allsopp’s “pod”—a common room with

large steel tables surrounded by cells. Allsopp had removed his shirt, which Officer Hare testified

is a typical practice for inmates getting ready to fight. As Officer Hare approached, Allsopp

clenched his fists and became even more agitated, pointing his finger in Officer Hare’s face,

cursing at him, and threatening that he would “have something coming” if he dared touch Allsopp.

R. 138, Pg. ID 1807.

        Though Officer Hare could’ve secured Allsopp right there, he feared that he might injure

Allsopp or himself on the pod’s steel tables. Officer Hare asked Allsopp to return to his cell

instead. At first, Allsopp didn’t comply. He eventually gave in and started towards his cell. But

after a few steps, Allsopp suddenly raised his arm—palm away from Officer Hare—as if to reach

for a weapon or to make good on his threats.

        Because Officer Hare hadn’t searched Allsopp, he assumed that Allsopp was reaching for

a weapon or preparing to hit him. So Officer Hare wrestled Allsopp to the ground. Fortunately

for the detainee, Allsopp’s arm and Officer Hare’s body took the brunt of the impact. Indeed,

Officer Hare protected Allsopp’s head from hitting the ground. But Allsopp felt his neck “pop”

during the takedown. R. 137, Pg. ID 1623, 1657. As a result, Allsopp “experienced a lot of pain”

and could hardly turn his head or move his shoulder after the incident. R. 137, Pg. ID 1624.

Despite this, Allsopp refused medical treatment.

        Officer Hare’s supervisor observed the entire interaction from the guard tower. The

supervisor considered Officer Hare’s actions appropriate and even necessary under established


                                                 -2-
Case No. 22-5178, Allsopp v. Hare


procedure. Allsopp thought otherwise and sued Officer Hare for excessive force. Following trial,

a jury concluded that Officer Hare was not liable for Allsopp’s injuries. Shortly thereafter, the

district court denied Allsopp’s renewed motion for judgment as a matter of law. Allsopp appealed.

                                              II.

       Allsopp first argues that he was entitled to judgment as a matter of law. In doing so, he

shoulders a heavy burden. Allsopp must demonstrate that, viewing all evidence in the light most

favorable to Officer Hare, the jury could come to just one conclusion: Officer Hare used

unreasonable force. Coley v. Lucas Cnty., 799 F.3d 530, 538 (6th Cir. 2015) (quoting Kingsley v.

Hendrickson, 576 U.S. 389, 397 (2015)); Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010).

       Ample evidence supported the jury’s verdict. Allsopp’s past concealment of a weapon, his

threatening behavior, and his sudden move as if for a weapon all provided reasonable grounds for

Officer Hare’s use of force. Moreover, Officer Hare followed the prison’s policies and his

supervisor’s directions and took extra measures to avoid harming Allsopp. He performed the

takedown away from the pod’s tables, prevented Allsopp’s head from hitting the floor, and

absorbed the brunt of the fall by placing himself between Allsopp and the ground. Likely owing

to these preventative measures, Allsopp concedes that he was not seriously injured. For these

reasons, there was ample evidence for the jury to conclude that Officer Hare’s use of force was

reasonable.

       Allsopp offers two counterarguments.

       First, Allsopp argues Officer Hare’s use of force was disproportionate because Allsopp was

merely disrespectful, not threatening. But that argument directly contradicts Officer Hare’s

testimony. At trial, Officer Hare testified that he used force because Allsopp’s threatening

behavior left him with no other option. When there is conflicting testimony, we must accept the


                                              -3-
Case No. 22-5178, Allsopp v. Hare


testimony that is most favorable to the winner at trial. See Christian v. Wal-Mart Stores, Inc., 252

F.3d 862, 879 (6th Cir. 2001). Here, that means crediting Officer Hare’s testimony. And that

testimony supports the jury’s verdict.

       Second, Allsopp argues that Officer Hare waited too long before taking Allsopp to the

ground. This too conflicts with Officer Hare’s testimony that, for the safety of both men, Officer

Hare waited to take Allsopp to the ground until he was clear of the tables. Officer Hare’s version

of events—which, again, we must credit—supports the jury’s finding.

       For these reasons, the jury was entitled to find that Officer Hare used force in an objectively

reasonable manner.

                                                 III.

       Allsopp also asks for a new trial because he contends the district court improperly excluded

evidence of Officer Hare’s past uses of physical force against other inmates. But the district court’s

evidentiary ruling was not an abuse of discretion.

       Federal Rule of Evidence 404 prohibits evidence of past acts if it is meant to show that a

person acted similarly on this occasion. In other words, a plaintiff may not ask the jury to infer

that the defendant violated the law on this occasion because he “is the sort of person who” breaks

the law. Bard v. Brown Cnty., 970 F.3d 738, 757 n.12 (6th Cir. 2020) (citation omitted). But that’s

exactly what Allsopp wanted the jury to do. At trial, Allsopp wanted to show “that Hare has a

pattern of using physical force when faced with verbal disrespect.” Appellant Br. 43. Essentially,

Allsopp wanted to present evidence allowing the jury to infer that because Officer Hare allegedly

used physical force on other inmates without justification in the past, he likely did the same in this

instance. But Rule 404 stands in his way.




                                                -4-
Case No. 22-5178, Allsopp v. Hare


       Before the district court, Allsopp argued that Officer Hare’s past conduct wasn’t character

evidence but evidence of Officer Hare’s motive. To be sure, Rule 404 permits evidence of past

wrongs to be admitted to prove motive. Fed. R. Evid. 404(b)(2). But Allsopp’s proposed evidence

would not have done that. One of Allsopp’s cited cases provides a good example of admissible

motive evidence and illustrates why Allsopp’s evidence instead constituted inadmissible character

evidence. See United States v. Garcia-Meza, 403 F.3d 364 (6th Cir. 2005). In Garcia-Meza, the

prosecution introduced evidence that the defendant had assaulted his wife out of jealousy before

she was murdered. Id. at 368. On one hand, this evidence could have supplied a motive for the

murder: jealousy. On the other hand, such evidence might have been used to show that because

the defendant had attacked his wife before, he would have been likely to attack her again. But the

kind of evidence offered in that case reduced the risk that the jury would use the evidence to

determine motive. The prosecution didn’t just introduce evidence that the assaults occurred; it

showed the jury why the defendant previously assaulted his wife and argued that same motive

could also explain the murder. Id. That’s not what Allsopp wanted to do. Allsopp sought to

introduce evidence of Officer Hare’s past uses of force against other inmates to show he was more

likely to use force on this occasion. That inference is flatly prohibited by Rule 404.

       Allsopp also sought to introduce the evidence of past incidents to show his entitlement to

punitive damages. But the jury found that Officer Hare was not liable for excessive force, so

punitive damages were not on the table. Thus, any error in excluding the evidence relevant to

punitive damages was harmless. See A.K. ex rel Kocher v. Durham Sch. Servs., L.P., 969 F.3d

625, 629 (6th Cir. 2020).

       Although the district court excluded evidence of Officer Hare’s alleged past wrongs, the

court admitted some character evidence in another form: Officer Hare’s supervisor testified that


                                               -5-
Case No. 22-5178, Allsopp v. Hare


Hare was a “fine officer.” R. 137, Pg. ID 1705. Allsopp contends that he was entitled to counter

that opinion on cross-examination with evidence of Officer Hare’s past uses of force. The district

court did not allow unbounded cross-examination, but it did permit questioning about past conduct

that affected the supervisor’s opinion of Officer Hare. See Fed. R. Evid. 405(a) (giving the court

discretion to “allow an inquiry into relevant specific instances of the person’s conduct”). It limited

the inquiry to incidents that the supervisor knew about. And the supervisor did not know about

the incidents Allsopp wanted to introduce. But the limits the district court imposed aren’t

unreasonable just because those limits kept out evidence Allsopp wanted to introduce. District

courts possess significant discretion when it comes to proof of past conduct. See United States v.

Frost, 914 F.2d 756, 772 (6th Cir. 1990) (discussing Michelson v. United States, 335 U.S. 469,

480 (1948)). And the limits the court imposed here were well within that discretion.

                                          *       *       *

       We affirm.




                                                -6-